DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 1, 2020.
Claims 1-20 are pending in this action. Claims 21-30 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso et al. (US 2021/0158797) in view of Gruenstein et al. (US 2018/0130469).
 As per claim 1, Lesso discloses, a method for avoiding inadvertently triggering a voice assistant with previously recorded audio played through a speaker (Figures 5, 6, and 7), the method comprising: 
capturing an audio signal by sampling a microphone of the voice assistant at a sampling frequency that is higher than an expected finite sampling frequency of the previously recorded audio played through the speaker to generate a voice data sample (Paragraphs 0081-0089); 

determining, based on the calculated quality metric, whether the captured audio signal is the previously recorded audio played through the speaker (Paragraphs 0078-0090); and 
in response to determining that the captured audio signal is the previously recorded audio played through the speaker, refraining from command the voice assistant (Paragraphs 0078-009), does not explicitly disclose, but Gruenstein discloses, refraining from activating the voice assistant (Paragraphs 0026, 0032, and 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use interchangeably refraining from activating the voice assistant instead of refraining from command the voice assistant because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
 


As per claim 3, Lesso discloses, wherein the sampling frequency is at least double the expected finite sampling frequency (Paragraph 0084).  

As per claim 4, Lesso discloses, wherein the sampling frequency is greater than 96kHz, and wherein the expected finite sampling frequency is 44.1kHz or 48kHz (Paragraph 0089).  

As per claim 5, Lesso des not explicitly disclose, but Gruenstein discloses, wherein the captured audio signal includes a keyword for activating the voice assistant (Paragraph 0021).  

As per claim 7, Lesso does not explicitly disclose, wherein the calculating the quality metric comprises converting the generated voice data sample from the time domain to the frequency domain using a Fast Fourier Transform and determining a number of high-frequency signals in the converted voice data sample. Official Notice is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known Fast Fourier Transform in the invention of Lesso because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 9, Lesso discloses, wherein the determining whether the captured audio signal is the previously recorded audio played through the speaker comprises comparing the calculated quality metric to a threshold value (Paragraphs 0078-0090).  

As per claim 10, Lesso discloses, further comprising in response to determining that the captured audio signal is not the previously recorded audio played through the speaker, command the voice assistant (Paragraphs 0078-009), does not explicitly disclose, but Gruenstein discloses, activate the voice assistant (Paragraphs 0026, 0032, and 0035).

. 


Allowable Subject Matter
Claims 6, 8, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basye et al. (US 9,548,053) discloses, audible command filtering.
Dadu et al. (US 9,445,209) discloses, mechanism and apparatus for seamless voice wake and spiker verification. 
Dharia et al. (US 10,366,699) discloses, multipath calculations for device energy levels.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 19, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656